DETAILED ACTION
1.	This office action is a response to communication submitted on 12/28/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 12-22 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 12, 14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(a) as being anticipate by Kumar (US 5896021 A).
In regards to claims 12 and 21, Kumar shows (Figs. 1-3) an electric motorization system (18) and its corresponding method comprising: 
a motorized unit equipped with a motor (10) provided with a rotor and stator (implicit) assembly including several coils (12, 14, 16), and a frequency converter (i.e. inverter 150) electrically powered by a power supply, the motor driven in rotational speed by the frequency converter which powers the coils of the motor with a variable frequency electric current (col. 1, lines 8-19; col. 2. lines 28-49); 

a measurement system configured to measure at least one condensation parameter representative of a condensation of water contained in an ambient air (see abstract, col. 1, lines 20-30,  and col. 3, lines 24-37, col. 4, lines 55-62), 
wherein the monitoring/control unit is connected to the measurement system and is configured to, depending on the condensation parameter, control the frequency converter during the turning off of the motor so that a preheating electric current flows through the coils to activate a preheating of the motor when the motor is turned off (see abstract, col. 1, lines 20-30 and col. 3, lines 24-68, col. 4, lines 55-62; col. 5, lines 25-44), and 
wherein the motorized unit comprises a motor brake (i.e. circuit breaker 128) configurable between an open configuration during the turning on of the motor to enable a rotation of the motor and a closed configuration blocking the rotation of the motor when the motor is turned off, whether or not the preheating is activated (see abstract, col. 1, lines 20-30 and col. 3, lines 24-68, col. 4, lines 55-62; col. 5, lines 25-44).
In regards to claim 14, Kumar shows (Figs. 1-3) wherein the measurement system comprises a temperature measuring apparatus configured to measure a temperature of the ambient air, wherein the at least one condensation parameter includes the temperature, and the monitoring/control unit is configured to implement the preheating of the motor when the temperature is less than or equal to a dew point temperature (see claim 1 and abstract, col. 1, lines 20-30 and col. 3, lines 24-68, col. 4, lines 55-62; col. 5, lines 25-44).

In regards to claim 17, Kumar shows (Figs. 1-3) wherein the monitoring/control unit is configured to stop the preheating of the motor during the turning on of the motor (see col. 4., line 55 to col. 5, line 12)
In regards to claim 18, Kumar shows (Figs. 1-3) wherein the monitoring/control unit calculates a value of the preheating electric current (i.e. on the basis of motor temperature) depending on the at least one condensation parameter and depending on characteristic parameters of the coils (i.e. thermal coefficient of the winding, see col. 4., lines 55-62)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(a) as being anticipated/unpatentable by Kumar (US 5896021 A) in view of PARK (KR 20170025832 A). 

However, PARK mar (Figs. 1-9) shows wherein the preheating electric current is of lower value compared to the variable frequency electric current during the turning on of the motor (i.e. The inverter control unit 430 applies the motor preheating current for preheating the motor 230 during the first period before the start of the motor 230. The inverter control unit 430 applies the motor preheating current to the motor 230 according to the sensed temperature Td, Can be varied.. On the other hand, the preheating current level Lv1 may be smaller than the Lv2 level flowing during the motor alignment period. Next, FIG. 9 (b) illustrates that the sensed temperature Td is T2 and the first period of the preheating period is Pav1 as shown in FIG. 9 (a). 9A, since the sensed temperature Td is high, the inverter control unit 430 controls the motor 230 so that the constant DC current of Lv3 level, which is larger than the Lv1 level, flows to the motor 230 . At this time, the preheating current level Lv3 may be greater than the Lv2 level flowing during the motor alignment period, see Fig. 9). 
Thus, given the teaching of PARK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that the current to produce preheating will be lower than the inrush current needed to start the system or motor, consequently improving the system reliability and protection.
In regards to claim 15, Kumar does not explicitly discloses wherein the measurement system comprises a pressure measuring apparatus configured to measure a pressure of the ambient air, wherein the at least one condensation parameter includes the pressure, and the 
However, PARK shows and discloses wherein the measurement system comprises a pressure measuring apparatus configured to measure a pressure of the ambient air, wherein the at least one condensation parameter includes the pressure, and the monitoring/control unit is configured to implement the preheating of the motor when the pressure is greater than or equal to a saturated vapor pressure (i.e. he outdoor unit 21b includes a compressor 102b that compresses the refrigerant, an electric motor 102bb that drives the compressor, an outdoor heat exchanger 104b that dissipates the compressed refrigerant, An outdoor fan 105b which is disposed at one side of the heat exchanger 104b and includes an outdoor fan 105ab for accelerating the heat radiation of the refrigerant and an electric motor 105bb for rotating the outdoor fan 105ab and an outdoor fan 105b for expanding the condensed refrigerant An accumulator 103b for temporarily storing the gasified refrigerant to remove water and foreign matter and supplying a refrigerant of a predetermined pressure to the compressor, a compressor 106b for compressing the refrigerant, a cooling / heating switching valve 110b for changing the flow path of the compressed refrigerant, And the like, see Figs. 9-11).
Thus, given the teaching of PARK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed to measure pressure as determinant so as provide a comparison between the gas pressure and the ambient or normal pressure, consequently improving the system accuracy for evaporation.

s 19-20 and 22 are rejected under 35 U.S.C. 102(a)(a) as being anticipated/unpatentable by Kumar (US 5896021 A) in view of XU (CN 103539024 A). 
In regards to claim 19-20 and 22, Although applying the preheating system to an specific apparatus is a matter of intended use, Kumar does not shows a lifting crane comprising: at least one electric motorization system according to claim 12; and at least one movable member, wherein the motorized unit of the electric motorization system is connected to the at least one movable member of the lifting crane to actuate displacement of the at least one movable member and to effect a crane maneuver when the motor is turned on, and comprising several motorized units connected to respective movable members to actuate respective displacements of the movable members and to effect respective crane maneuvers, wherein the monitoring/control unit is common to all motorized units.
Moreover, XU shows a lifting crane (tower crane, Fig.  2) comprising: at least one electric motorization system according to claim 12; and at least one movable member, wherein the motorized unit of the electric motorization system is connected to the at least one movable member of the lifting crane to actuate displacement of the at least one movable member and to effect a crane maneuver when the motor is turned on, and comprising several motorized units connected to respective movable members to actuate respective displacements of the movable members and to effect respective crane maneuvers, wherein the monitoring/control unit is common to all motorized units (see Fig. 2, par. 19, claim 1 and abstract).
Thus, given the teaching of XU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Kumar 
Related Prior Arts
8.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 8235230 B2 shows FIGS. 1 and 2, a tower crane comprises, in general, a mast 2 and a rotary part 3 which is mounted at the top of the mast 2. In the example illustrated, the mast 2 rises up above a fixed pedestal 4, which also carries base ballast 5. This mast 2 consists of an assembly of a certain number of superposed mast sections and comprises a telescopic cage 6 allowing the mast to be raised by adding further mast sections.
US 3582712 A discloses somewhat improved concept with regard to heating the motors involves the provision of a small current, considerably less than the rated amperage of the motor, fed into the electrical input leads of the motor after the motor has been turned off. This small current will keep the interior of the motor at an elevated temperature and thus avoid the problem of condensation. However, such units as have been provided heretofore for carrying out this latter means of heating the motor have been somewhat complicated. First, the heating unit must be connected across the input electrical leads of the motor and it is possible that the heating unit itself may be damaged if the normal input power to the motor should be applied to these leads inadvertently. In addition, it is necessary that the motor come to rest before the application of any heating current to the interior of the motor from the unit as otherwise there can be generated a back voltage 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846